Citation Nr: 0019823	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for skin cancer.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1961 to October 
1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that denied service 
connection for skin cancer.



FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his skin cancer, first found in the 1990's, to an 
incident of service, including exposure to agent orange, or 
to a service-connected disability.


CONCLUSION OF LAW

The claim for service connection for skin cancer is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for skin cancer; that is, evidence 
which shows that the claim is plausible, meritorious on its 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such a claim, his appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claim.  Murphy 
at 81.  "The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" has 
also stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.307(a)(6) (1999) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307(a)(6)(ii).  

Service connection is currently in effect for the veteran's 
post-traumatic stress disorder (PTSD), rated 30 percent; and 
left ear hearing loss, rated zero percent.

The service medical records show that the veteran was seen 
for various skin problems, but there records do not show the 
presence of a malignant skin tumor.  The post-service medical 
records do not show the presence of a malignant skin tumor, 
basal cell carcinoma on the left side of the nose, until 
1994.  The tumor was resected and there is no evidence of 
recurrence.  The post-service medical records do not link 
this condition to an incident of service, including exposure 
to agent orange, or to a service-connected disability.  A 
claim for service connection for a disease is not well 
grounded where there is no medical evidence linking the 
claimed condition to an incident of service or to a service-
connected disability.  Caluza, 7 Vet. App. 498.

Service documents show that the veteran was awarded the 
Vietnam Service Medal, indicating that he may have been 
exposed to agent orange in Vietnam.  The evidence, however, 
does not show the presence of a disease that may be service 
connected on a presumptive basis under the provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  These list 
various types of cancers that may be service connected on a 
presumptive basis due to exposure to agent orange, but basal 
cell carcinoma is not listed.

Statements from the veteran are to the effect that his basal 
cell carcinoma was caused by exposure to agent orange in 
Vietnam, but this lay evidence is not sufficient to support a 
claim for service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no competent (medical) evidence linking the 
veteran's basal cell carcinoma, first found in 1994 many 
years after service, to an incident of service, including 
exposure to agent orange, or to a service-connected 
disability.  Nor does the evidence show the presence of any 
other skin cancer.  Hence, the claim for service connection 
for a skin cancer is not plausible, and it is denied as not 
well grounded.



ORDER

The claim for service connection for skin cancer is denied as 
not well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

